DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 01/18/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/18/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-3, 6, 10, 11, and 15.
Applicants have canceled claims 9 and 20.
Applicants have left claims 4, 5, 7, 8, 12-14, and 16-19 as originally filed. 
Claims 1-8 and 10-19 are the current claims hereby under examination.
Claim Rejections - 35 USC § 102 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalal et al. (Pub. No. US 2020/0245913), hereinafter referred to as Dalal.
The claims are generally directed towards a method of measuring a physiological characteristic of a user, the method comprising the steps of: obtaining first calibrating sensor data that is indicative of an analyte level of the user, the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period; obtaining second calibrating sensor data that is indicative of status or condition of the user, the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the calibration period; calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data; when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive sensor device; after generating the transfer function, obtaining noninvasive surrogate sensor input data that is indicative of status or condition of the user, the noninvasive surrogate sensor input data produced in response to operation of the at least one noninvasive sensor device in a measurement mode, wherein the noninvasive surrogate sensor input data does not include any direct measurements or readings of the analyte level of the user; applying the transfer function to calculate, from the obtained noninvasive surrogate sensor input data, an estimated value of the analyte level of the user, wherein the estimated value of the analyte level of the user is 
Regarding Claim 1, Dalal discloses a method of measuring a physiological characteristic of a user (Abstract, “one or more of the methods disclosed uses machine learning algorithms to predict biophysical responses from biophysical data …”), the method comprising the steps of: 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 
obtaining second calibrating sensor data that is indicative of status or condition of the user (Fig. 10, element 1008-1 “sensor B … easy access, low cost, etc.”, and para. [0180], “second data source”, and para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor”), the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the calibration period (Fig. 10, element 1069, “training portion”); 
calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as data from the first data source, which can reflect a subject’s current state … based on such inputs, parameter estimator can generate error values…”); 

after generating the transfer function, obtaining noninvasive surrogate sensor input data that is indicative of status or condition of the user, the noninvasive surrogate sensor input data produced in response to operation of the at least one noninvasive sensor device in a measurement mode (para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”), wherein the noninvasive surrogate sensor input data does not include any direct measurements or readings of the analyte level of the user (para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor” and para. [0182], “generated without the use of a first data source”, the second sensor, a heart rate monitor, does not include any direct measurements of the analyte level of the user); 
applying the transfer function to calculate, from the obtained noninvasive surrogate sensor input data, an estimated value of the analyte level of the user (para. para. [0182], “physiological model can receive data from second data source … in response to such data, 
communicating the estimated value of the analyte level for presentation to the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 2, Dalal discloses the method of claim 1, wherein: the second calibrating sensor data is indicative of at least one physiological characteristic of the user (Fig. 11, element 1008-1, “HRM”); and the noninvasive surrogate sensor input data is indicative of the at least one physiological characteristic of the user (para. [0184-0185], “receive training data from an HRM … indirect data sources of HRM (i.e., without the use of a direct measurement of glucose levels from CGM sensor”).
Regarding Claim 3, Dalal discloses the method of claim 1, wherein: the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data from one or more subjects … can include sensors that can provide data for physiological responses of a subject …”); and the noninvasive surrogate sensor input data is indicative of the 
Regarding Claim 4, Dalal discloses the method of claim 1, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, “CGM sensor” and para. [0184], “utilize current CGM data from a CGM sensor of a subject …”); and the first calibrating sensor data is indicative of a blood glucose level of the user (Fig. 11, element 1159, “current CGM”).
Regarding Claim 5, Dalal discloses the method of claim 1, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, a physiological property monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Regarding Claim 6, 
Regarding Claim 7, Dalal discloses the method of claim 6, wherein the step of communicating the estimated value of the analyte level is performed by the client device (para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 8, Dalal discloses the method of claim 1, further comprising the step of obtaining descriptive data for events that occur during the calibration period (Fig. 10, element 1008-2 “other data” and Fig. 11, element 1108-2, “food logging”), wherein: the calculating step calculates the correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data and the obtained descriptive data (para. [0185], “using indirect data sources of HRM and food logging … predict glucose level” and para. [0182], “optionally a third data source …”).
Regarding Claim 10, Dalal discloses at least one non-transitory computer-readable storage medium comprising program instructions stored thereon (para. [0043], “non-transitory computer readable medium comprising machine executable code …”), wherein the program instructions are configurable to cause at least one processor device to perform a method comprising the steps of (para. [0043], “one or more computer processors implements any of the methods above …”): 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 

calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as data from the first data source, which can reflect a subject’s current state … based on such inputs, parameter estimator can generate error values…”); 
when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive sensor device (para. [0181-0182], “generate error values which can be used to back propagate through biophysical model .. such training, parameter estimator and biophysical model can arrive at time varying parameters for generating a simulated future observable that is personalized to the subject … physiological model can include an ANN, or any other suitable statistical learning agent …”); 

using the generated transfer function to calculate, from obtained noninvasive surrogate sensor input data that is indicative of status or condition of the user, an estimated value of the analyte level of the user (para. para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”), wherein the noninvasive surrogate sensor input data is produced in response to operation of the at least one noninvasive sensor device in a measurement mode (para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”), wherein the noninvasive surrogate sensor input data does not include any direct measurements or readings of the analyte level of the user (para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor” and para. [0182], “generated without the use of a first data source”, the second sensor, a heart rate monitor, does not include any direct measurements of the analyte level of the user), and wherein the estimated value of the analyte level of the user is calculated in the absence of any data from the continuous analyte sensor device (Fig. 10, elements 1008-1 and 1067, the predicted observable is calculated with only using a direct input of the second sensor, 1008-1, and the trained physiological model, and para. [0182], “predicted observable can be generated without the use of a first data source”).
Regarding Claim 11, Dalal discloses the storage medium of claim 10, wherein: the client device communicates the estimated value of the analyte level to the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 12, Dalal discloses the storage medium of claim 10, wherein the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data from one or more subjects … can include sensors that can provide data for physiological responses of a subject …”).
Regarding Claim 13, Dalal discloses the storage medium of claim 10, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, “CGM sensor” and para. [0184], “utilize current CGM data from a CGM sensor of a subject …”); and the first calibrating sensor data is indicative of a blood glucose level of the user (Fig. 11, element 1159, “current CGM”).
Regarding Claim 14, Dalal discloses the storage medium of claim 10, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, a physiological property monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Regarding Claim 15, Dalal discloses a system to measure a physiological characteristic of a user (Abstract, “systems disclosed … machine learning algorithms to predict biophysical responses from biophysical data” and para. [0044]), the system comprising: 

at least one non-transitory processor-readable medium operatively associated with the at least one processor device (para. [0044], “computer memory comprises machine executable code that, upon execution by the one or more computer processors, implements the methods”), the at least one processor-readable medium comprising executable program instructions configurable to cause the at least one processor device to perform a method comprising the steps of: 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 
obtaining second calibrating sensor data that is indicative of status or condition of the user (Fig. 10, element 1008-1 “sensor B … easy access, low cost, etc.”, and para. [0180], “second data source”, and para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor”), the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the calibration period (Fig. 10, element 1069, “training portion”); 
calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as 
when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive sensor device (para. [0181-0182], “generate error values which can be used to back propagate through biophysical model .. such training, parameter estimator and biophysical model can arrive at time varying parameters for generating a simulated future observable that is personalized to the subject … physiological model can include an ANN, or any other suitable statistical learning agent …”); and  33UTILITY PATENT APPLICATION Attorney Docket No.: 009.5269US (A0002388US01) 
providing the generated transfer function to a client device associated with the user (para. [0116], “application service can interact with one or more applications running on the subject device”); 
wherein the client device obtains noninvasive surrogate sensor input data that is indicative of status or condition of the user, the noninvasive surrogate sensor input data produced in response to operation of the at least one noninvasive sensor device in a measurement mode (para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”), wherein the noninvasive surrogate sensor input data does not include any direct measurements or readings of the analyte level of the user (para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor” and para. [0182], “generated without the use of a 
wherein the client device applies the transfer function to calculate, from the obtained noninvasive sensor input data, an estimated value of the analyte level of the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”); and
wherein the estimated value of the analyte level of the user is calculated in the absence of any data from the continuous sensor device (Fig. 10, elements 1008-1 and 1067, the predicted observable is calculated with only using a direct input of the second sensor, 1008-1, and the trained physiological model, and para. [0182], “predicted observable can be generated without the use of a first data source”).
Regarding Claim 16, Dalal discloses the system of claim 15, wherein the client device communicates the estimated value of the analyte level to the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 17, Dalal discloses the system of claim 15, wherein the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data from one or more subjects … can include sensors that can provide data for physiological responses of a subject …”).
Regarding Claim 18, Dalal discloses the system of claim 15, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, 
Regarding Claim 19, Dalal discloses the system of claim 15, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicants have argued on pages 8-9 of Remarks, filed on 01/18/2022, that the amended claims recite that the continuous analyte sensor device is only used for the purposes of calibration and generated of the transfer function, and the user’s analyte level is estimated without any actual measurements or readings of the analyte level. Applicants have further argued that Dalal does not contemplate this methodology. 
The Examiner respectfully disagrees. Dalal explicitly discloses of a method and system for predicting an observable outcome by training a biophysical model (Fig. 10, para. [0180-0181]). Dalal further discloses after training the biophysical model with inputs of two different sensors, for example a CGM and a heart rate sensor, the predictor is able to produce a predicted observable (Fig. 10, element 1061, and para. [0182]). Dalal further explicitly discloses in para. [0182], “a predicted observable can be generated without the use of a first data source (e.g., the more costly/difficult to use first type sensor)”. Dalal further explicitly discloses the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791